Exceptions overruled. Double costs to be assessed under G. L. c. 211, § 10. The consolidated bill of exceptions claims error by the judge in ordering a verdict for the defendant in a contract action against the city for wages. Four actions of tort were brought against individuals for the wrongful discharge of the plaintiff, a nurse. Assuming, but not deciding, that the noneivil service employee’s grievance procedure was validly enacted by the city, it is clear that the plaintiff was afforded all of its safeguards through successive hearings on the merits. She was never in doubt as to the basis of the disciplinary action against her. The issue was her insubordination, and it was resolved against her at each stage of the proceedings. The fact that the night supervisor filed no report is immaterial. If the grievance procedure was not validly enacted, the plaintiff has no complaint. She has received far more consideration by it than she was otherwise entitled to. G. L. c. 43, §§ 105, 106, inserted by St. 1938, c. 378, § 15. The exceptions are frivolous.